Case 1:21-cv-00028-LEK-RT Document 19 Filed 05/18/21 Page 1 of 1                PageID #: 149

                                 MINUTE ORDER



  CASE NUMBER:             CIVIL NO. 21-00028 LEK-RT
  CASE NAME:               Rika Shimizu vs. City and County of Honolulu et al.,



        JUDGE:      Leslie E. Kobayashi            DATE:            05/18/2021


 COURT ACTION: EO: COURT ORDER DENYING PLAINTIFF’S MOTION FOR
 STAY OF PROCEEDINGS

        Before the Court is pro se Plaintiff Rika Shimizu’s (“Plaintiff”) Motion for Stay of
 Proceedings (“Motion”), filed on May 17, 2021. [Dkt. no. 18.] Also on May 17, 2021,
 Plaintiff filed her Second Amended Complaint for a Civil Case (“Second Amended
 Complaint”). [Dkt. no. 17.] The Motion asks this Court to stay all proceedings in this
 case until Plaintiff is able to complete service of the Second Amended Complaint on the
 three defendants who reside in Japan. [Motion at 4-5.] The Motion does not address the
 status of Plaintiff’s attempts to complete service on the defendants who reside in Hawai`i.

        This case is set for a telephonic scheduling conference before the magistrate judge
 on July 30, 2021, at 9:00 a.m. There are no other court dates or deadlines currently
 scheduled and, at this point, no defendant has entered an appearance in this case.
 Plaintiff’s Motion is therefore DENIED WITHOUT PREJUDICE because a stay is not
 necessary at this time.

         After at least one defendant has entered an appearance in this case, all appearing
 parties shall appear before the magistrate judge – either during the scheduling conference
 or at a separate status conference – to discuss the issues raised in Plaintiff’s Motion. If
 the parties are unable to work out the issues raised in the Motion, Plaintiff may file a new
 motion seeking the appropriate relief.

        IT IS SO ORDERED.

 Submitted by: Agalelei Elkington, Courtroom Manager
